UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6730


GARY BUTERRA WILLIAMS,

                Petitioner – Appellant,

          v.

WILLIAM C. SMITH, Superintendent,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cv-00709-HEH)


Submitted:   August 22, 2013                 Decided:   August 27, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Buterra Williams, Appellant Pro Se. Robert H. Anderson,
III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gary    Buterra      Williams     seeks       to   appeal       the    district

court’s orders dismissing his 28 U.S.C. § 2254 (2006) petition

without prejudice and denying reconsideration.                            The orders are

not    appealable       unless      a   circuit     justice        or    judge       issues    a

certificate      of    appealability.            See    28    U.S.C.      § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief    on    the    merits,      a   prisoner       satisfies        this    standard      by

demonstrating         that     reasonable        jurists      would       find       that     the

district       court’s     assessment       of   the     constitutional          claims       is

debatable      or     wrong.        Slack   v.    McDaniel,        529    U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Williams has not made the requisite showing.                              Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense      with     oral   argument      because         the   facts    and        legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3